Citation Nr: 1729482	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, which, in pertinent part, denied entitlement to service connection for a skin disorder.   The RO in Houston, Texas currently has jurisdiction over the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this issue in June 2016 in order to obtain a VA opinion as to whether the Veteran had a current skin disability that began during or was related to service.  The Board instructions included taking a history of his skin disorder from the Veteran.  The examiner was advised that the Veteran was competent to report injuries and symptoms and it was required that his reports be considered in formulating the requested opinion.

The Veteran was afforded a VA examination in July 2016.  The Veteran reported that he had itching and "white patches" to the skin on exposure to heat since his service in Vietnam that would typically resolve within three to four days if sweating and heat were avoided.  The torso, thighs, and top of the head are the areas were involved. 

The examiner noted that service treatment records included a March 1968 evaluation for generalized erythematous rash to chest and abdomen of five to seven months duration but did not reflect a diagnosis or treatment at the time.  VA medical records documented hypopigmented patches to the trunk and upper arms in 1996 with treatment for tinea (described as "diffuse fungal rash to bilateral axilla and back") documented in 2000.

The examiner diagnosed tinea versicolor by history and current examination.  It was noted that the nature and description of the tinea was consistent with the description of the rash noted in VA medical records dated in 1996, but that the generalized erythema notated in the Veteran's service treatment records was nonspecific and not associated with a diagnosed skin condition.  The examiner noted that a subsequent treatment note for a cough approximately one year later and separation exam provide no documentation of a skin condition or rash.  The examiner found that the exact nature and etiology of the erythema documented in service could not be determined without resorting to speculation.  The examiner concluded that, based on the available evidence it was less likely than not that the Veteran's tinea versicolor began during or was causally related to the generalized erythema noted during his military service almost thirty years prior. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the July 2016 is not adequate, as the examiner did not address the Veteran's contentions of itching and "white patches" to the skin on exposure to heat since his service in Vietnam.  As such, the examiner who provided the July 2016 examination should be asked to provide an addendum opinion that addresses the Veteran's contentions describing symptoms since service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's skin disorder.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinea versicolor began during, was caused by, or is etiologically related to any incident of active duty.

In so opining, the examiner must address the Veteran's contentions that he had itching and "white patches" to the skin on exposure to heat since his service in Vietnam.  The absence of evidence of treatment for tinea versicolor in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




